DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The analysis of the claims’ subject matter eligibility will follow the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019) (“2019 PEG”).

With respect to claim 1.
Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 1 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
• “determining a quantity of views associated with a uniform resource locator for a first time”: observation of quantity of view from a dataset can be done mentally. A person of ordinary skill in the art can mentally read data and numbers. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
• “determininga predicted quantity of views associated with the uniform resource locator for a second time  based on one or more features associated with the uniform resource locator”: observation of quantity of view from a dataset to predict a future number based on features can be done mentally. A person of ordinary skill in the art can mentally read data and numbers to make a future prediction of the same occurrence. Thus, this limitation is construed to be directed to the abstract idea of mental processes. 
• “determining a viewport view speed associated with the uniform resource locator based on the quantity of views associated with the uniform resource locator for the first time, the predicted quantity of views associated with the uniform resource locator for the second time, and a period of time between the first time and the second time”: observation of quantity of view from a dataset to predict a future number based on features can be done mentally. A person of ordinary skill in the art can mentally read data and numbers to make a future prediction of the same occurrence. Thus, this limitation is construed to be directed to the abstract idea of mental processes. 
•” and causing the uniform resource locator to be scraped based on the viewport view speed.": preventing the URL (which is a text) based on a number that was calculated can be done by a person of ordinary skill in the art mentally. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
as drafted, is a process that, under its broadest reasonable interpretation, covers mental processes (concepts performed in the human mind (including an observation, evaluation, judgment, opinion)) but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea.
Step 2A Prong Two Analysis: This judicial exception is not integrated into a practical application. In particular, the claim only recites additional elements that are mere instructions such as “a machine learning model” to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. See MPEP 2106.05(f) mere instruction to apply. The additional element of the “computing system” is recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B Analysis: The additional element of the “computing system” and “first machine learning model” are recited at a high level of generality and does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using generic computer components to perform the abstract idea amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

With respect to claim 2.
Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 2 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
• “a prediction of whether the uniform resource locator will achieve a threshold viewport view speed between the first time and the second time.": observation of numbers and data to make a prediction to compare with a threshold can be done by a person of ordinary skill in the art mentally. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.


With respect to claim 3.
Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 3 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
• “wherein the uniform resource locator is caused to be scraped further based on the viewport view speed satisfying a threshold viewport view speed, wherein the threshold viewport view speed is based on a period of time to make a prediction of the contents referenced by the uniform resource locator.”: Taken the URL (which is a text) based on a number that was calculated and comparing it to a threshold can be done by a person of ordinary skill in the art mentally. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 4.
Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 4 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia: 
• “wherein the determining the viewport view speed comprises: determining a slope based on a difference between the predicted quantity of views associated with the uniform resource locator for the second time and the quantity of views associated with the uniform resource locator for the first time, and further based on the period of time between the first time and the second time.”: A person of ordinary skill in the art would be able calculate and draw using a pen and paper, a slope of different datasets. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 5.
Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 5 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
• “wherein the first time is based on a first elapsed time since a provision of the uniform resource locator and the second time is based on a second elapsed time since the provision of the uniform resource locator.”: A person of ordinary skill in the art would be able to take data from a first elapsed time to predict a future second time. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 6.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 6 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
• “wherein the one or more features associated with the uniform resource locator includes at least one of: an identifier for the uniform resource locator, a domain for the uniform resource locator, a text token for the uniform resource locator, historical data for a resource referenced by the uniform resource locator, or historical data for the domain for the uniform resource locator.”: A person of ordinary skill in the art would be able to take data from historical resources, domain etc.. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 9.
Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 9 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
• “wherein the uniform resource locator references at least one of: a page, a profile, or a group provided by a system.”: A person of ordinary skill in the art would be able to take data from a page or profile. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept.

With respect to claim 10.
Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 Analysis: Claim 10 is directed to a method, which is directed to a process, one of the statutory categories.
Step 2A Prong One Analysis: the claim recites, inter alia:
• “preventing… a resource referenced by the uniform resource locator based on the uniform resource locator being scraped.”: preventing the URL (which is a text) based on a number that was calculated can be done by a person of ordinary skill in the art mentally. Thus, this limitation is construed to be directed to the abstract idea of mental processes.
Step 2A Prong 2, Step 2B:  This judicial exception is not integrated into a practical application.  Mere recitation of generic computer components neither integrates the judicial exception into a practical application nor provides an inventive concept. Regarding the prevention of display, see MPEP § 2106.05(f), Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48 is not sufficient to show an improvement to technology.

Claim 11-15 recites a system comprising a memory storing instructions to perform the method recited in claims 1-5. Therefore the rejection of claims 1-5 above applies equally here. 
Claim 16-20 recites a non-transitory computer-readable storage medium to perform the method recited in claims 1-5. Therefore the rejection of claims 1-5 above applies equally here 
The additional elements recited in claims 11-20 of “at least one processor; and a memory storing instructions” and “non-transitory computer-readable storage medium”, are recited at a high level of generality, and comprises only a processor to simply perform the generic computer functions. Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. The generic computer components in these steps are recited at a high-level of generality (i.e., as a generic computer component performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
For at least the above reasons, The above claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9-13, 15-18 and 20 are rejected under 35 USC 103 as being unpatentable over Wang et al. (“Webpage Depth-level Dwell Time Prediction”, CIKM’16, pages 1937-1940) in view of Mazumdar et al. (US 10,269,044 B2).

Regarding claim 1. 
Wang teaches computer-implemented method comprising:
determining, by a computing system, a quantity of views associated with a uniform resource locator for a first time (see page 1938, section 2 and 2.1, “A large web publisher (i.e., Forbes Media) provides user browsing logs collected from real website visits in one week and webpage metadata. The dataset contains 2 million page views. For each page view, it records the user id, page url, state-level user geo location, user agent, and browsing events, e.g. the user opened/left/read the page. Each event stores the event time stamp and the page depths where the top and bottom of the user screen are. Once a user scrolls to a page depth and stays for one second, an event is recorded. The page depth is represented as the percentage of the page.”, i.e. quantity of views for multi URLs are being determined); 
determining, by the computing system, a predicted quantity of views associated with the uniform resource locator for a second time by a machine learning model based on one or more features associated with the uniform resource locator (see page 1938 section 2.2, “
    PNG
    media_image1.png
    81
    497
    media_image1.png
    Greyscale

where, 
    PNG
    media_image2.png
    27
    50
    media_image2.png
    Greyscale
 is the prediction outcome given an input x. w0 is a global bias, i.e., the overall average depth-level dwell time. 
    PNG
    media_image3.png
    30
    111
    media_image3.png
    Greyscale
 is the bias of individual input variables. For example, some users would like to read more carefully than others; some pages can attract users to spend more time on them; some page depths, e.g., very bottom of a page, usually receive little dwell time.”, i.e. 
    PNG
    media_image2.png
    27
    50
    media_image2.png
    Greyscale
 is the prediction by machine learning and 
    PNG
    media_image3.png
    30
    111
    media_image3.png
    Greyscale
 are the features associated by the url); 
determining, by the computing system, a viewport view speed associated with the uniform resource locator based on the quantity of views associated with the uniform resource locator for the first time, the predicted quantity of views associated with the uniform resource locator for the second time, and a period of time between the first time and the second time (see page 1939, section 3.3, 
    PNG
    media_image4.png
    180
    635
    media_image4.png
    Greyscale
, i.e. RMSD is the viewport view speed and 
    PNG
    media_image5.png
    19
    9
    media_image5.png
    Greyscale
 is the period of time between the first and second time, (observed and predicted), wherein 
    PNG
    media_image5.png
    19
    9
    media_image5.png
    Greyscale
is the actual dwell time at the jth page depth in the ith page view.); 
Wang further teaches In introduction and conclusion that the Dwell time prediction is for Web publishers and advertisers to predict how much time a user spends at different places in a webpage in order to maximize their profit and return on investment. This paper presents a model based on Factorization Machines to predict webpage depth-level dwell time for a page view. However, Wang does not teach causing, by the computing system, the uniform resource locator to be scraped based on the viewport view speed. 
Mazumdar teaches causing, by the computing system, the uniform resource locator to be scraped based on the viewport view speed (see e.g. col 21 lines 15-51, “the impression monitor system 132 also sends a URL scrape instruction 320 to the client computer 202, 302. In such examples, the URL scrape instruction 320 causes the client computer 202, 203 to "scrape" the URL of the webpage or website associated with the tagged advertisement 102”).
Both Wang and Mazumdar pertain to the problem of advertisement viewership using distributed demographic information, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Wang and Mazumdar to scrape URLs as taught by Mazumdar based on the viewport viewability as taught by Wang. The motivation for doing so would be to monitor different media content to determine impressions using distributed demographics, see col 1 lines 31-40, “The audience measurement entity then monitors those panel members to determine media programs (e.g., television programs or radio programs, movies, DVDs, etc.) exposed to those panel members. In this manner, the audience measurement entity can determine exposure measures for different media content based on the collected media measurement data.”, also “URL scraping is particularly useful under circumstances in which the publisher is an ad network from which an advertiser bought advertisement space/time. In such instances, the ad network dynamically selects from subsets of host websites (e.g., www.caranddriver.com, www.espn.com, www.allrecipes.com, etc.) visited by users on which to display ads via ad iFrames” (See Mazumdar e.g. col 21 lines 36-46).


Regarding claim 2. 
Wang and Mazumdar teaches the computer-implemented method of claim 1, 
Wang further teaches further comprising: providing, by the computing system, a prediction of whether the uniform resource locator will achieve a threshold viewport view speed between the first time and the second time (see page 1940, section 3.6, “We vary the dwell time threshold of a viewable impression from 1s (IAB standard) to 10s. For each page depth in the dataset, its target variable is 1 if its dwell time is at least T seconds; otherwise 0. In this way, the prediction problem is converted from regression to classification. The prediction outcome of each test page depth is the probability that its dwell time is at least T seconds.”, i.e. threshold of viewable impression based on 1s-10s corresponds to threshold viewport speed).

Regarding claim 3. 
Wang and Mazumdar teaches the computer-implemented method of claim 1, 
Wang further teaches  further based on the viewport view speed satisfying a threshold viewport view speed, wherein the threshold viewport view speed is based on a period of time to make a prediction of the contents referenced by the uniform resource locator (see page 1940, section 3.6, “We vary the dwell time threshold of a viewable impression from 1s (IAB standard) to 10s. For each page depth in the dataset, its target variable is 1 if its dwell time is at least T seconds; otherwise 0. In this way, the prediction problem is converted from regression to classification. The prediction outcome of each test page depth is the probability that its dwell time is at least T seconds.”, i.e. threshold of viewable impression based on 1s-10s corresponds to threshold viewport speed).
wherein Mazumdar teaches wherein the uniform resource locator is caused to be scraped (see e.g. col 21 lines 15-51, “the impression monitor system 132 also sends a URL scrape instruction 320 to the client computer 202, 302. In such examples, the URL scrape instruction 320 causes the client computer 202, 203 to "scrape" the URL of the webpage or website associated with the tagged advertisement 102”).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 2.

Regarding claim 5. 
Wang and Mazumdar teaches the computer-implemented method of claim 1, 
Wang further teaches wherein the first time is based on a first elapsed time since a provision of the uniform resource locator (see page 1938, section 2 and 2.1, “A large web publisher (i.e., Forbes Media) provides user browsing logs collected from real website visits in one week and webpage metadata. The dataset contains 2 million page views. For each page view, it records the user id, page url, state-level user geo location, user agent, and browsing events, e.g. the user opened/left/read the page. Each event stores the event time stamp and the page depths where the top and bottom of the user screen are. Once a user scrolls to a page depth and stays for one second, an event is recorded. The page depth is represented as the percentage of the page.”, i.e. quantity of views for multi URLs are being determined) and the second time is based on a second elapsed time since the provision of the uniform resource locator (see page 1938 section 2.2, “
    PNG
    media_image1.png
    81
    497
    media_image1.png
    Greyscale

where, 
    PNG
    media_image2.png
    27
    50
    media_image2.png
    Greyscale
 is the prediction outcome given an input x. w0 is a global bias, i.e., the overall average depth-level dwell time. 
    PNG
    media_image3.png
    30
    111
    media_image3.png
    Greyscale
 is the bias of individual input variables. For example, some users would like to read more carefully than others; some pages can attract users to spend more time on them; some page depths, e.g., very bottom of a page, usually receive little dwell time.”, i.e. 
    PNG
    media_image2.png
    27
    50
    media_image2.png
    Greyscale
 is the prediction by machine learning and 
    PNG
    media_image3.png
    30
    111
    media_image3.png
    Greyscale
 are the features associated by the URl, also the second elapsed time is since the provision because it’s a prediction based on the first time data).

Regarding claim 6. 
Wang and Mazumdar teaches the computer-implemented method of claim 1, 
Wang further teaches wherein the one or more features associated with the uniform resource locator includes at least one of: an identifier for the uniform resource locator, a domain for the uniform resource locator, a text token for the uniform resource locator, historical data for a resource referenced by the uniform resource locator, or historical data for the domain for the uniform resource locator (see page 1938 section 2.1, “The dataset contains 2 million page views. For each page view, it records the user id, page url, state-level user geo location, user agent, and browsing events, e.g. the user opened/left/read the page. Each event stores the event time stamp and the page depths where the top and bottom of the user screen are. Once a user scrolls to a page depth and stays for one second, an event is recorded.”).

Regarding claim 7. 
Wang and Mazumdar teaches the computer-implemented method of claim 1, 
Wang further teaches wherein the machine learning model is trained based on training data, wherein the training data includes feature data of a training uniform resource locator and a quantity of views for the training uniform resource locator associated with an elapsed time (see page 1938, “we explore a machine learning model to predict the dwell time at a page depth where an ad is placed, i.e., the time that the ad is shown on screen. The proposed method can also be applied to predict the dwell time of any items on a page. We adopt the Factorization Machines (FM) model because it is able to capture the interaction between input features, overcome the data sparsity issue, and provide flexibility to add auxiliary information. Our FM models consider basic factors (i.e., user, page, and page depth) and auxiliary information such as context features.”, also see page 1939 section 3.1, “A one-week user log, collected as described in Section 2.1, is split into three sets of training and testing data. The experimental results are reported by taking the average over the sets. On average, the training and test data contain 150K+ and 20K+ page views, respectively. The training/test data consist of all depths of all training/test page views.”).

Regarding claim 9. 
Wang and Mazumdar teaches the computer-implemented method of claim 1, 
Wang further teaches wherein the uniform resource locator references at least one of: a page, a profile, or a group provided by a system (see page 1938 section 2.1, “The dataset contains 2 million page views. For each page view, it records the user id, page url, state-level user geo location, user agent, and browsing events, e.g. the user opened/left/read the page. Each event stores the event time stamp and the page depths where the top and bottom of the user screen are. Once a user scrolls to a page depth and stays for one second, an event is recorded.”).

Regarding claim 10. 
Wang and Mazumdar teaches the computer-implemented method of claim 1, 
Mazumdar further teaches further comprising: preventing, by the computing system, display of a resource referenced by the uniform resource locator based on the uniform resource locator being scraped (see e.g. col 21 lines 15-51, “the impression monitor system 132 also sends a URL scrape instruction 320 to the client computer 202, 302. In such examples, the URL scrape instruction 320 causes the client computer 202, 203 to "scrape" the URL of the webpage or website associated with the tagged advertisement 102”, also see col 36, lines 25-40, “the intermediaries 1308, 1312 are provided to prevent a direct connection between the partners 1310, 1314 and the client computer 1304, to prevent some information from the redirected beacon request from being transmitted to the partners 1310, 1314 (e.g., to prevent a REFERRER_URL from being transmitted to the partners 1310, 1314), to reduce the amount of network traffic at the partners 1310, 1314 associated with redirected beacon requests, and/or to transmit to the impression monitor system 1306 real-time or near real-time indications of whether a partner cookie is provided by the client computer 1304. the intermediaries 1308, 1312 are trusted by the partners 1310, 1314 to prevent confidential data from being transmitted to the impression monitor system 1306. For example, the intermediary 1308, 1312 may remove identifiers stored in partner cookies before transmitting information to the impression monitor system 1306”).
The motivation utilized in the combination of claim 1, super, applies equally as well to claim 10.

Claim 11 recites a system comprising: at least one processor; and a memory storing instructions to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Mazumdar also teaches the addition elements of claim 11 not recited in claim 1 comprising at least one processor (see figure 15, element 1512 processor) and a memory (see figure 15, element 1524 system memory).
Claim 12 recites a system to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 13 recites a system to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 15 recites a system to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.
Claim 16 recites a non-transitory computer-readable storage medium to perform the method recited in claim 1. Therefore the rejection of claim 1 above applies equally here. Mazumdar also teaches the addition elements of claim 16 not recited in claim 1 comprising non-transitory computer-readable storage medium (see col 27 lines 55-70).
Claim 17 recites a non-transitory computer-readable storage medium to perform the method recited in claim 2. Therefore the rejection of claim 2 above applies equally here.
Claim 18 recites a non-transitory computer-readable storage medium to perform the method recited in claim 3. Therefore the rejection of claim 3 above applies equally here.
Claim 20 recites a non-transitory computer-readable storage medium to perform the method recited in claim 5. Therefore the rejection of claim 5 above applies equally here.

Claims 4, 14 and 19 is rejected under 35 USC 103 as being unpatentable over Wang et al. (“Webpage Depth-level Dwell Time Prediction”, CIKM’16, pages 1937-1940) in view of Mazumdar et al. (US 10,269,044 B2) in further view of Lerman et al. (“Using a Model of Social Dynamics to Predict Popularity of News”, IW3C2, 2010, pages 621-630)

Regarding claim 4. 
Wang and Mazumdar teaches the computer-implemented method of claim 1, 
Wang further teaches wherein the determining the viewport view speed comprises: see page 1939, section 3.3, 
    PNG
    media_image4.png
    180
    635
    media_image4.png
    Greyscale
, i.e. RMSD is the viewport view speed and 
    PNG
    media_image5.png
    19
    9
    media_image5.png
    Greyscale
 is the period of time between the first and second time, (observed and predicted), wherein 
    PNG
    media_image5.png
    19
    9
    media_image5.png
    Greyscale
is the actual dwell time at the jth page depth in the ith page view.).
Wang do not teach determining a slope. 
Lerman teaches determining a slope (see figure 2a and page 622, section 2.2, “Fig. 2(a) shows the evolution of the number of votes for two stories submitted in June 2006. The point where the slope abruptly increases corresponds to promotion to the front page.”, also see figure 5 in page 626 and figure 6 on page 627, “Observed number of final votes for promoted stories in the June data set compared to prediction from the model using the first 20 votes each story received to estimate the story’s r value. The line is the best linear fit, with slope 0:62.”).
Wang, Mazumdar and Lerman pertain to the problem of advertisement viewership using distributed demographic information, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Wang, Mazumdar and Lerman to determine a slope based on the data taught by Wang. The motivation for doing so would be to improve predictions based on increase of data collected, “While these factors make it difficult to predict popularity a priori, we show that stochastic models of user behavior on these sites allows predicting popularity based on early user reactions to new content. By incorporating aspects of the web site design, such models improve on predictions based on simply extrapolating from the early votes. We validate this claim on the social news portal Digg using a previously-developed model of social voting based on the Digg user interface.” (See Acharya e.g. ¶ 0003).

Claim 14 recites a system to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.
Claim 19 recites a non-transitory computer-readable storage medium to perform the method recited in claim 4. Therefore the rejection of claim 4 above applies equally here.

Claim 8 is rejected under 35 USC 103 as being unpatentable over Wang et al. (“Webpage Depth-level Dwell Time Prediction”, CIKM’16, pages 1937-1940) in view of Mazumdar et al. (US 10,269,044 B2) in further view of Chen et al. (“An effective recommendation method for cold start new users using trust and distrust networks”, information sciences 224, 2013, pages 19-36)

Regarding claim 8. 
Wang and Mazumdar teaches the computer-implemented method of claim 1, 
Wang further teaches wherein the machine learning model is trained based on the uniform resource locator (see page 1938, “we explore a machine learning model to predict the dwell time at a page depth where an ad is placed, i.e., the time that the ad is shown on screen. The proposed method can also be applied to predict the dwell time of any items on a page. We adopt the Factorization Machines (FM) model because it is able to capture the interaction between input features, overcome the data sparsity issue, and provide flexibility to add auxiliary information. Our FM models consider basic factors (i.e., user, page, and page depth) and auxiliary information such as context features.”, also see page 1939 section 3.1, “A one-week user log, collected as described in Section 2.1, is split into three sets of training and testing data. The experimental results are reported by taking the average over the sets. On average, the training and test data contain 150K+ and 20K+ page views, respectively. The training/test data consist of all depths of all training/test page views.”) 
However, Wang do not teach an indication of whether a cold start state associated with the uniform resource locator ended prior to the uniform resource locator receiving a threshold quantity of views.
Chen teaches an indication of whether a cold start state associated with the uniform resource locator ended prior to the uniform resource locator receiving a threshold quantity of views (see page 23, section 3.1, “A user is considered a cold start new user if |Un| is smaller than a pre-defined threshold. Our objective is to predict the possible rating Un,m of an un-rated item Im for a cold start new user Un”).
Wang, Mazumdar and Chen pertain to the problem of effective recommendation for users, thus being analogous. It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to combine Wang, Mazumdar and Chen to teach the above limitation. The motivation for doing so would be “In this paper, we propose a cold start recommendation method for the new user that integrates a user model with trust and distrust networks to identify trustworthy users. The suggestions of these users are then aggregated to provide useful recommendations for cold start new users. Experiments based on the well-known Epinions dataset demonstrate the efficacy of the proposed method. Moreover, the method outperforms well-known recommendation methods for cold start new users in terms of the recall rate, F1 score, coverage rate, users coverage, and execution time, without a significant reduction in the precision of the recommendations.” (See Chen abstract).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAD M KASSIM whose telephone number is (571)272-2958. The examiner can normally be reached mon-fri 730-500.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J. Huntley can be reached on (303) 297 - 4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/I.K./
Examiner, Art Unit 2129                                                                                                                                                                                             
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129